Citation Nr: 0319027	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, reopened 
the claim for service connection for bilateral hearing loss 
and denied the claim on the merits.

In July 2002, the veteran presented oral testimony before a 
Hearing Officer at the RO.  A transcript of that hearing is 
of record.

The Board notes that the veteran has raised an informal claim 
for service connection for tinnitus.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the RO in a December 1968 rating decision.  The veteran 
did not appeal the decision.  

2.  The evidence received since the December 1968 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for bilateral hearing loss, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The preponderance of the evidence is against a finding 
that a bilateral hearing loss disability is attributable to 
service.

CONCLUSIONS OF LAW

1.  The December 1968 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2002).

2.  The evidence received since the December 1968 rating 
decision, which denied service connection for bilateral 
hearing loss, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002) 38 C.F.R. 
§ 3.156(a) (2002).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in an April 2001 letter, 
the August 2001 rating decision, the April 2002 statement of 
the case, the July 2002 hearing, and the September 2002 
supplemental statement of the case.  In the April 2001 
letter, the RO informed the veteran that in order to 
establish service connection for a disability, the evidence 
needed to show three things: (1) a disease or injury in 
service (or that a pre-existing disease or injury was made 
worse during service); (2) a current disability; and (3) a 
relationship between the current disease and a disease or 
injury in service.  In the August 2001 rating decision, the 
RO stated that while it was reopening the veteran's claim for 
service connection for hearing loss, the evidence did not 
show a nexus between the current bilateral hearing loss 
disability and service.  At the July 2002 hearing, it was 
noted that a VA audiologist had determined that the veteran's 
current bilateral hearing loss disability was not related to 
service.  The Hearing Officer asked the veteran whether it 
would be possible for him to obtain a medical opinion from a 
private doctor that could contradict what the VA audiologist 
had stated.  Thus, the veteran was told that the evidence 
needed to substantiate his claim would be competent evidence 
of a nexus between the current bilateral hearing loss 
disability and service.  Based on the above, the Board finds 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed to 
substantiate his claim. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2001 letter, the RO told the veteran that it must make 
reasonable efforts to assist him in obtaining the evidence 
necessary to support his claim.  It stated that it would get 
such things as medical records, employment records, or 
records from other federal agencies.  The RO noted that the 
veteran must provide enough information about these records 
so that VA could request them from the person or agency that 
has them.  It further noted that it was the veteran's 
responsibility that these records are received by VA.  The RO 
then stated that if the veteran had additional evidence that 
he wanted VA to obtain for him, that he should provide the 
following information: (1) name of person, agency or company 
who has the relevant records; (2) the address of this person, 
agency, or company; (3) the approximate time frame covered by 
the records; and (4) the condition for which he was treated, 
in the case of medical records.  The RO stated that for 
private records, the veteran would need to complete a VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, so that it could seek to obtain those records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO had obtained the veteran's service 
medical records when the veteran filed an original claim for 
service connection.  In this particular case, the veteran 
submitted all the medical records, both private and VA, to 
substantiate his claim.  Additionally, the RO provided the 
veteran with both a VA audiological evaluation and obtained a 
medical opinion in connection with his claim.  The veteran 
has not alleged that there exist any records that VA has not 
obtained.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual background

The veteran asserts that he developed bilateral hearing loss 
as a result of being in Vietnam and being exposed to rocket 
fire and mortar attacks.  

Service medical records show that at entrance in October 
1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
5
0
5

0

In a report of medical history completed by the veteran at 
that time, he denied any history of "ear trouble."  

At the time of separation in June 1968, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

15
LEFT
10
15
15

15

In a report of medical history completed by the veteran at 
that time, he denied any history of "ear trouble."  

In August 1968, the veteran filed a claim for "hearing 
trouble," which he stated had begun in September 1967.

A November 1968 ear, nose, and throat examination report 
shows that the examiner stated, "This veteran has no 
complaints to make concerning his hearing."  There was no 
evidence of middle ear disease, and canals and tympanic 
membranes were normal.  The examiner entered a diagnosis of 
"hearing acuity, twenty feet in each ear to C.V."  A 
November 1998 VA audiological evaluation, pure tone 
thresholds, in decibels via air conduction, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

10
LEFT
10
10
10

0

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 94 percent in the left ear.

In the December 1968 rating decision, the RO denied the claim 
for hearing loss.  In the decision, it noted that the veteran 
had slight decibel loss at entrance and a slightly greater 
decibel loss at discharge; however, it stated that the 
veteran's hearing was within normal limits under the criteria 
set forth in M21-50.07(a), and that the post service 
audiometric examination showed decibel loss of -2 in both the 
right ear and the left ear and discrimination of 92 percent 
in the right ear and 94 percent in the left ear.  That same 
month, the veteran was notified of the determination.  He did 
not appeal it.

The veteran submitted medical records showing he had 
undergone hearing tests from January 1975 to August 1983.  

A November 1982 private industrial audiological report shows 
that the veteran was found to have mild high frequency 
components in the mid frequencies and were in agreement with 
one done in May 1982.  The audiologist stated that the 
findings were consistent with the "congenital mid[-]range 
frequency hearing loss."  

A January 1992 "Hearing Test Form" shows that the veteran 
had been employed at CMC for 23 years and had worn ear 
protection for 10 years.

A June 1994 private audiogram shows a finding that the 
veteran had moderate high frequency loss bilaterally.

A January 1995 "Hearing Test Form" shows that the veteran 
had been employed at CMC for 27 years and had worn ear 
protection for 18 years.  A January 1996 "Hearing Test 
Form" shows that the veteran had been employed at CMC for 27 
years and had worn ear protection for 21 years.

A January 1997 employee hearing test report shows that for 
common sounds, such as voices and most everyday sounds, the 
veteran's hearing test indicated that he had moderate hearing 
loss in both the left ear and the right ear.  A January 1997 
"Hearing Test Form" shows that the veteran had been 
employed at CMC for 28 years and had worn ear protection for 
28 years.

A February 1998 "Hearing Test Form" shows that the veteran 
had been employed at CMC for 30 years and had worn ear 
protection for 20 or 25 years.

A December 1998 private medical record shows that the 
physician noted that the veteran had "lost his hearing 
(markedly decreased) over the last three days."  He stated 
that the veteran had gone to work that morning and could not 
stay because he could not hear the radio.  The physician 
stated that the left tympanic membrane was partially occluded 
by wax and "very red, pebbled, and distended."

A January 1999 "Hearing Test Form" shows that the veteran 
had been employed at CMC for 30 years and had worn ear 
protection for 30 years.  

A September 1999 VA audiological evaluation report shows that 
the veteran reported having reduced hearing in both ears.  He 
stated that he had noticed increased hearing loss in the last 
year.  Pure tone thresholds, in decibels via air conduction, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
55
LEFT
15
20
50
60
65

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 88 percent in the left ear.  
The examiner entered diagnoses of mild to severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  The 
assessment was hearing loss in both ears consistent with 
noise history.  The examiner stated that the veteran would 
benefit from hearing aid use. 

A separate September 1999 VA outpatient treatment report 
(dated the same day as the audiological evaluation) shows 
that the veteran reported decreased hearing in both ears with 
constant tinnitus.  The audiologist noted that the veteran 
had significant noise history with and without ear 
protection.  He stated that the audiological evaluation 
showed slight to severe sensorineural hearing loss in both 
ears and that speech understanding was moderately reduced in 
both years.  The audiologist noted that hearing aids were 
ordered.  

A September 1999 private audiological report shows that the 
veteran had from mild hearing loss to moderately severe 
hearing loss in both ears.

A March 2002 VA audiological evaluation report shows that the 
audiologist had had an opportunity to review the claims file.  
He noted that a November 1998 audiological evaluation shows 
thresholds to be within normal limits across all frequencies 
in both ears with no evidence of elevated thresholds 
consistent with acoustic trauma in either ear.  He added that 
word recognition scores were "excellent."  The audiologist 
provided the following medical history: 

The veteran reports decreasing hearing 
with inability to understand speech 
becoming increasingly worse.  The veteran 
was in the United States Army from 1966 
to 1968 and reports significant noise 
exposure from small arms fire and being 
in a helicopter crew.  He also has 
significant noise exposure following 
discharge from the military working as a 
miner for several years without ear 
protection.  The veteran reports 
significant changes in his hearing in 
both ears beginning in 1998.  In 1999, he 
was seen in this clinic and bilateral 
mild to moderately severe high-frequency 
sensorineural hearing loss was noted.  
The veteran does report tinnitus.  He 
reports it is in both ears and is 
constant and that it began in 1998. . . .  
The veteran's report of onset of tinnitus 
and history of acoustic trauma following 
discharge from the military make it 
likely that it is not service connected 
or related to any acoustic trauma while 
he was in the military.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
65
LEFT
15
35
55
70
75

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and 64 percent in the left ear.  
The audiologist stated that the results showed a slight to 
severe sensorineural hearing loss in both ears, greater in 
the left ear than on the right  He entered diagnoses of (1) 
bilateral sensorineural hearing loss of "apparent cochlear 
origin.  Hearing does not appear to be related to acoustic 
trauma while in the military" and (2) significantly reduced 
word recognition scores in both ears consistent with hearing 
loss and history of bilateral tinnitus consistent with 
hearing loss and "not consistent with any history of 
acoustic trauma while in the military."

In July 2002, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He submitted a statement from his 
employer, in which the safety and health specialist, Mr. DCS, 
attached a copy of the "Hearing Conservation Program 
Policy" and stated that all employees, including the 
veteran, were automatically enrolled in the hearing 
conservation program.  He noted that while the veteran's role 
as a supervisor did not expose him to as much noise exposure, 
the veteran was still enrolled in the program.  Mr. DCS 
stated that veteran's hearing loss had "long been attributed 
to the acoustic trauma he experienced while in the 
military."  In the veteran's statement, he stated that his 
hearing problem began in January 1968 during the Tet 
Offensive, when they were hit with incoming mortars.  He 
reported that he was informed during that period that his 
ears were bleeding and that his hearing had never been the 
same since then.  He noted that his employer had provided him 
with hearing tests going as far back as 1974, which showed 
that he had hearing loss at that time.  The veteran asserted 
that he wore hearing protection to avoid having to wear 
hearing aids.

At the hearing, the veteran testified that he served in 
Vietnam from 1967 to 1968.  He stated he was exposed to 
rocket and mortar attacks and that he was a part of a 
helicopter crew so he was exposed to its engines.  The 
veteran stated that he was not treated for the bleeding in 
the ears but that he had developed ringing in his ears as of 
that time.  He testified that he did not remember undergoing 
a hearing test when he was discharged from service, but noted 
that he wanted to get out of service as quickly as possible.  
The veteran stated he started working for the mining company 
in September 1968 and that he was provided with hearing 
protection.  He noted that if people violated the safety 
regulations that a person would be fired.  The veteran's 
representative expressed concern as to where the VA 
audiologist came up with the statement that the veteran had 
not used hearing protection following service.  The veteran 
asserted that he always wore hearing protection.

An August 2002 opinion from a VA audiologist shows that she 
reviewed the veteran's claims file.  She stated that, "The 
extensive evidence shows the claimant's hearing to be within 
normal limits at the time of separation from the military in 
1968.  It is the opinion of the examiner that the veteran's 
hearing was not [a]ffected during the time in the military."

A November 2002 letter from Mr. DCS, the safety and health 
specialist from the veteran's employer, indicates that he had 
again attached a copy of the "Hearing Conservation Program 
Policy" and stated that failure to wear hearing protection 
could result in discipline, to include being discharged and 
that hearing protection was enforced.  He again stated that 
the veteran's hearing loss had long been attributed to the 
acoustic trauma he had experienced in the military.

In a November 2002 statement, the veteran asserted that he 
had had hearing loss since service, to include tinnitus, and 
that he believed his hearing loss was the result of being 
exposed to explosions and incoming mortars during his service 
in Vietnam.  He reiterated that since service, he had 
protected his ears against noise exposure.

III.  Criteria

A.  New and material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system), may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

At the time of the December 1968 rating decision, which 
denied service connection for bilateral hearing loss, the 
evidence of record consisted of the service medical records, 
the veteran's application for compensation benefits, and the 
November 1998 VA audiological evaluation report.  The RO 
noted that the veteran's service medical records both at 
entrance and discharge showed slight decibel loss; however, 
it stated that the veteran's hearing was still considered 
normal.  It further noted the findings made in the November 
1998 audiological evaluation and denied the veteran's claim 
on the basis of there not being any current disability of 
bilateral hearing loss.  That decision is final.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  
Specifically, the veteran has brought forth competent 
evidence of current bilateral hearing loss "disability" for 
VA purposes, which was the basis for the denial at the time 
of the December 1968 rating decision.  See 38 C.F.R. § 3.385 
(2002).  The Board notes that the RO reopened the veteran's 
claim as well and adjudicated it on the merits.  Thus, the 
veteran is not prejudiced by the Board adjudicating the claim 
on the merits.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss 
disability, to include that sensorineural hearing loss was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  The reasons follow.

Initially, the Board notes at both entrance into and 
discharge from service, the veteran had some decibel loss in 
both ears; however, he did not have a hearing loss disability 
for VA purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  All of the veteran's thresholds levels were 
less than 20 decibels.  Thus, at the time the veteran was 
discharged from service, he did not have a hearing loss 
disability for VA purposes in either ear.

However, the November 1998 VA audiological evaluation report 
shows that, based upon the current regulation, which defines 
a hearing loss disability for VA purposes, see 38 C.F.R. 
§ 3.385, the veteran's right ear met the criteria for a 
hearing loss disability, as his speech recognition was less 
than 94 percent.  Thus, within one year of his discharge from 
service, he was shown to have a hearing loss disability in 
the right ear.  In spite of this, for presumptive service 
connection, the disability must be manifested to a 
compensable degree within one year following discharge from 
service.  Based upon the veteran's November 1998 VA 
audiological evaluation results, the hearing loss in the 
right ear would not be compensable in degree.  See 38 C.F.R. 
§ 4.85, Tables VI and VII (2002).  Thus, the veteran is not 
entitled to presumptive service connection for the right ear.  

The veteran's claim for service connection for bilateral 
hearing loss fails because the preponderance of the evidence 
does not demonstrate a nexus between the current bilateral 
hearing loss disability and service.  In a November 1982 
private audiological report, the audiologist stated that the 
veteran's hearing loss was consistent with "congenital mid[-
]range frequency hearing loss," which is evidence against 
the veteran's claim that his hearing loss is due to noise 
exposure in service.  Additionally, two VA audiologists have 
reviewed the veteran's claims file and have determined that 
the veteran's current hearing loss is not attributable to 
service.  In the March 2002 audiological evaluation report, 
the audiologist noted that, based upon the veteran's report 
of the onset of tinnitus in 1998 and the history of acoustic 
trauma following service, it was found to be more likely that 
the veteran's hearing loss was not service related.  The 
Board is aware that the veteran has alleged that he always 
wore ear protection in his job following service; however, 
there is conflicting evidence in the record, which has caused 
the Board to question the credibility of that assertion.  For 
example, in the numerous "Hearing Test Form[s]," there were 
various reports of how many years the veteran had worn ear 
protection.  In 1992, it indicated that the veteran had been 
working at CMC for 23 years but had worn ear protection for 
only 10 years.  In January 1995, it indicated that the 
veteran had been working at CMC for 27 years but had worn ear 
protection for only 18 years.  In January 1997, it was 
indicated that the veteran had been working at CMC for 27 
years but had worn ear protection for only 21 years.  In 
1999, it was reported that the veteran had been working at 
CMC for 30 years but had worn ear protection for 30 years.  
Based upon the various indications of how many years the 
veteran wore ear protection in his post service employment, 
the Board finds that the probative value of the veteran's 
allegation of having worn ear protection all the time to be 
diminished.  These reports discussed above were completed at 
a time when the veteran was not seeking monetary benefits for 
hearing loss, which gives them more probative value than his 
current allegations while seeking monetary benefits.  

Additionally, in the March 2002 VA audiological evaluation 
report, the audiologist stated that the veteran had reported 
having significant noise exposure post service "without ear 
protection."  At the July 2002 hearing, the veteran and his 
representative questioned why the audiologist would have 
stated such.  While they did not accuse the audiologist of 
fabricating such fact, the implication was there.  
Regardless, the Board finds no basis to support a finding 
that the VA audiologist would misrepresent or distort what 
the veteran stated during the evaluation.  Part of the VA 
audiologist's determination that the veteran's hearing loss 
was not related to service was based upon the veteran's 
report of significant noise exposure without ear protection 
following service.

While the veteran has submitted two letters from the safety 
and health specialist of his employer, wherein Mr. DCS 
asserts that the veteran's hearing loss has been attributable 
to service, there is no evidence in the claims file as to Mr. 
DCS's credentials, and whether he is competent to make such 
an allegation.  Without evidence establishing that he is 
competent to attribute the veteran's hearing loss to service, 
the Board will not give his statement probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the veteran has not brought forth competent evidence of a 
nexus between the current bilateral hearing loss disability 
and service.  Therefore, there is no competent evidence to 
refute the determinations made by the two VA audiologists.

The Board is aware that the veteran is service connected for 
post-traumatic stress disorder based upon exposure to combat, 
and thus he is entitled to the application of 38 U.S.C.A. § 
1154(b) (West 2002).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.

Here, the veteran is competent to report he noticed hearing 
loss in service, which the service medical records clearly 
support.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, the veteran's combat status allows him to 
allege hearing loss in service but does not allow him to 
allege that his current hearing loss disability is related to 
service.  See Espiritu, 2 Vet. App. at 494.  Thus, his 
statements and testimony do not establish a basis for a 
finding that the current hearing loss disability is related 
to service.

The Board notes that in the July 2003 informal hearing 
presentation, the veteran's representative noted that the 
veteran had some degree of hearing loss in service and that 
there was no opinion offered as to benefits via 38 C.F.R. 
§ 3.303(d) or "as defined in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The Board finds that it has addressed 
38 C.F.R. § 3.303(d) and that the holding in Allen is not 
applicable in this case.  The service medical records do not 
show that the veteran had a preexisting hearing loss 
disability at entrance, and thus the laws and regulations 
that address a disability being aggravated are not 
applicable.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board regrets that more favorable decision could not be 
made in this case.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

